DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 6/30/2022.
Election/Restrictions
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.

Response to Arguments
All of Applicant’s arguments filed 6/30/2022 have been fully considered.  In view of the amendments new rejections over Derrips and KR 20170062899 are presented below which address the newly claimed range of water.
While the claims are no longer rejected solely over Derrips, all arguments presented 6/30/2022 that pertain to the rejections presented below will be addressed.
Applicant argues that one skilled in the art would not be motivated to formulate compositions with a water content of 1-20% water by weight.
This is not persuasive in view of the amended rejection below.  As discussed below, Derrips teaches that W/O nanoemulsions can be formulated and teaches that the water content is not limited and KR’899 teaches that W/O nanoemulsions are known to have water in amounts ranging from 5-20%.
Applicant argues that even if the ingredients are known in cosmetics, the result obtained in the present application is not similar to that of Derrips.  Derrips is directed towards a galenic of the composition while the instant invention is directed towards compositions that can clean and wash the keratin fibers.
This is not persuasive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that in order to arrive at the present invention, one skilled in the art would have to at least decrease the water content of Derrips, choose specifically the monoesters of a fatty acid and of (poly)glycerol as non-ionic surfactants, add at least one diol, and remove C-glycoside, the key component introduced in Derrips for stability.
This is not persuasive.  Regarding the water content, as discussed previously,  Derrips teaches that W/O nanoemulsions can be formulated and teaches that the water content is not limited and KR’899 teaches that W/O nanoemulsions are known to have water in amounts ranging from 5-20%, thus the use of water in amounts ranging from 5-20% is obvious and expected to yield no more than expected from such an arrangement.  Regarding the specifically claimed non-ionic surfactants and diols, the non-ionic surfactants are taught to be preferred surfactants for use in Derrips and are exemplified and Derrips specifically teaches that diols can be added to the composition.  Regarding the removal of C-glycoside this is not required as the instant claims do not exclude the presence of this component.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “monoester(s) of a fatty acid of…” The claim appears to be missing “and”.  Applicants should amend the claim to recite “monoester(s) of a fatty acid and of….”  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrips (US2016/0317416) and KR 20170062899.
Derrips discloses a cosmetic composition in the form of a nanoemulsion or microemulsion, comprising: (a) at least one oil; (b) at least one nonionic surfactant with an HLB value from 8.0 to 14.0; (c) at least one C-glycoside compound; and (d) water (Abs).
Regarding claims 1ii and 7-8: Derrips teaches that oil is preferably chosen from fatty esters containing one or more C1-C12 hydrocarbon-based chain, for example, isopropyl myristate (i.e. a monoester of monoacids and of nonalcohol) and the oil can be used in amounts ranging from 1-40%, preferably 5-30% ([0052-0053] and working example).
Regarding claims 1i, 3-6 and 18: Derrips teaches the non-ionic surfactant to be a polyglycerol monolaurate comprising 3-6 glycerol units, the non-ionic surfactant can be used in amounts ranging from 0.1-30%, preferably 3-20% (Derrips – claims 7 and 9).  Preferred surfactants include PG-4 laurate [0119 and 0126].
Regarding claims 9-10: Derrips teaches the composition to comprise at least one polyol, in amounts of 0.01-30% and suitable polyols for use include butylene glycol, glycerol, 1,3-propanediol, etc. [0348-0353].
Derrips teaches the composition to comprise water in amounts ranging from 50-99%, which overlaps with the claimed range and overlapping are ranges are prima facie obvious.
Regarding claim 14: Derrips teaches that cationic surfactants such behenyltrimethylammoniun chloride can be added and these are used in amounts of 0.01-20% [0315 and 0346].
The working example in table 1 discloses a composition comprising:  13% oil (isopropyl myristate and octyldodecanol);  13% PG-2 caprate and PG-5 laurate; 2% butylene glycol and water among other ingredients.
In view of the teachings of Derrips, it would have been prima facie obvious to formulate a composition comprising the at least one oil, nonionic surfactants, C-glycoside compound and water as detailed by Derrips claim 1 and further add polyol(s) and cationic surfactants as these are taught to be additional ingredients contemplated for use, and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.
Regarding the ratio of claims 1-2 and 11: Derrips teaches the non-ionic surfactant (claimed component ii) to be used in amounts of 0.1-30%, preferably 3-20%, and teaches that polyols, such as 1,3-propanediol, can be used in amounts of 0.01-30%, preferably 1-10%, which provides a ratio of component i to component iii of 0.3-20 and the working example exemplifies a ratio of 6.5. Thus, Derrips teaches ratios which overlap with the claimed amounts.
Derrips teaches that the cosmetic can be in the form of O/W or W/O nanoemulsions [0375] and teaches the composition to also comprise water.  Derrips teaches that the amount of water used is not limited and may range from 50-99%.  The Examiner would like to note that Derrips teaches that the range “may” be 50-99%, the use of “may” implies that this range is exemplary and is not limited to these amounts.
However, Derrips does not teach the amount of water used to be 1-20% or between 2-10% as recited by instant claim 1 and 12.
KR’899 teaches micro- or nano-emulsions, in particular W/O emulsions (Abs) and teaches these emulsions to comprise water in amounts of 5-20%, preferably 8-15%; oil in amounts ranging from 10-70%.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Derrips with those of KR’899.  One of skill in the art would have been motivated to formulate the composition of Derrips as a W/O emulsion comprising amounts of water between 5-20% as KR’899 teaches that these amounts of water are suitable for use when formulating W/O nanoemulsion and its prima facie obvious to combine prior art elements according to known methods to achieve a predictable result. There is a reasonable expectation of success as Derrips teaches that preferred formulations are O/W and W/O emulsions, thus the selection of either type of emulsion is obvious and both Derrips and KR’899 teaches W/O nanoemulsions.
Regarding the ratio of claim 13: The prior art makes obvious to use of water in amounts of 5-20%, and teaches the oil to be used in amounts of 1-40%, preferably 5-30%, which provides a ratio of 0.167-4.  The prior art teaches ratios which overlap with the claimed amounts and overlapping ratios are prima facie obvious absent evidence of criticality.

Claims 1-14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derrips (US2016/0317416) and KR 20170062899, as applied to claims 1-14 above, and further in view of Manfred (EP 0806200).
 As discussed above, the prior art makes obvious the limitations of claims 1-14 and 18, however, they do not teach the composition to further comprise a cationic polysaccharide.
It is noted that Derrips teaches that thickening agents chosen from polysaccharides, such as xanthan gum, can be effectively added [0357] and teaches the composition to be applied to treat skin and/or hair [0384].  Therefore, it would have been prima facie obvious to add a polysaccharide such as xanthan gum to the formulation with a reasonable expectation of success as the presence of this component is specifically contemplated by Derrips.
Manfred teaches hair dyeing compositions (i.e. cosmetics) and teaches these to comprise thickening agents such as xanthan gum and its cationic derivatives (Pg. 2).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Derrips and KR’899 with those of Manfred. One of skill in the art would have been motivated to use a xanthan gum cationic derivative in the composition of Derrips, instead of xanthan gum as a thickening agent, as these are taught by the prior art to be equivalent thickening agents for use in hair cosmetics. One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613